UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4647


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICKY AARON STAMEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Richard L. Voorhees, Senior District Judge. (5:10-cr-00062-FDW-DSC-1)


Submitted: June 28, 2019                                          Decided: July 15, 2019


Before NIEMEYER and MOTZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Martinez, Federal Public Defender, Ann L. Hester, Caryn Devins Strickland,
Assistant Federal Public Defender, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Charlotte, North Carolina, for Appellant. R. Andrew Murray, United
States Attorney, Anthony J. Enright, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricky Aaron Stamey appeals the 24-month upward-variant sentence imposed by

the district court upon revocation of his supervised release. On appeal, Stamey argues

that the court did not sufficiently explain the chosen sentence, improperly considered the

Government’s argument with respect to the impact of United States v. Simmons, 649 F.3d
237 (4th Cir. 2011) (en banc) on Stamey’s original sentence, and did not consider his

nonfrivolous arguments for a within-policy-statement range sentence. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We

will affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted).     “To consider whether a revocation sentence is plainly

unreasonable, we first must determine whether the sentence is procedurally or

substantively unreasonable.” Id.

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the . . . Chapter Seven policy statements

and the applicable [statutory sentencing] factors,” id. (footnote omitted), and “explain[s]

why [any] sentence outside of the [policy statement] range better serves the relevant

sentencing [factors],” id. at 209 (internal quotation marks omitted); see 18 U.S.C.

§ 3583(e) (2012) (specifying 18 U.S.C. § 3553(a) (2012) factors relevant to supervised

release revocation). Furthermore, the court also “must address the parties’ nonfrivolous

arguments in favor of a particular sentence, and if the court rejects those arguments, it

                                            2
must explain why in a detailed-enough manner that this [c]ourt can meaningfully

consider the procedural reasonableness of the revocation sentence imposed.” Slappy, 872
F.3d at 208. “[W]here a court entirely fails to mention a party’s nonfrivolous arguments

in favor of a particular sentence, or where the court fails to provide at least some reason

why those arguments are unpersuasive, even the relaxed requirements for revocation

sentences are not satisfied.” Id. at 209. Only if a sentence is either procedurally or

substantively unreasonable is a determination then made as to whether the sentence is

plainly unreasonable. Id. at 208.

       We conclude that Stamey’s upward-variant revocation sentence is procedurally

reasonable.   The district court weighed the appropriate factors when it considered

Stamey’s history and characteristics, his breach of the court’s trust, and the need for

adequate deterrence and to protect the public. Moreover, the record does not support

Stamey’s assertion that the court improperly considered the Government’s argument

regarding the impact of our decision in Simmons on Stamey’s original sentence. See

United States v. Carter, 564 F.3d 325, 329 (4th Cir. 2009). As for Stamey’s nonfrivolous

arguments, our review of the record reveals that the district court considered those

arguments when it acknowledged Stamey’s employability, his family support system, the

role he plays in his children’s lives, his struggles with substance abuse, and his need for

treatment. See United States v. Gibbs, 897 F.3d 199, 205 (4th Cir. 2018).




                                            3
      Accordingly, we affirm the district court’s revocation judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4